 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDO.K. Machine & Tool Corp. and Gyrotronics, Inc.and Julio Garcia, Jose Allen, Keith Zukaitis,Luis Tirado, and Hildo M. Melendez and Local14756, United Steelworkers of America, AFL-CIO, Party in Interest. Cases 2-CA-16004, 2-CA-16071, 2-CA-16088, and 2-CA-16093August 15, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn January 31, 1980, Administrative Law JudgeBenjamin Schlesinger issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and counsel for theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions3of the Administrative LawI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProducsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In his findings of fact, the Administrative Law Judge found, interalia, that Respondent's application of the collective-bargaining agreementand the union-security clause contained therein to Respondent's male em-ployees was a violation of Sec. 8(a)(3) and (I) of the Act. Despite thisfinding, the Administrative Law Judge inadvertently failed to include thisviolation of Sec. 8(a)(3) and (I) in his Conclusions of Law We thereforemodify his Conclusions of Law accordingly.In its exceptions, Respondent argues that the Administrative LawJudge exceeded the scope of his authority by finding a violation of Sec.8(a)(2) of the Act absent such an allegation in the complaint. It appearsthat Respondent has misconstrued the Administrative Law Judge's Deci-sion, since no such 8(a)(2) finuing was made therein; while aspects of theAdministrative Law Judge's remedy resemble those given for certain8(a)(2) violations, the remedy herein is being given to correct one of Re-spondent's violations of Sec. 8(a)(3), namely, the unlawful application ofthe collective-bargaining agreement and its union-security clause to Re-spondent's male employees. In order to remedy this violation, the Admin-istrative Law Judge has not recommended the complete rescission of thecollective-bargaining agreement, but rather that Respondent be orderednot to extend the collective-bargaining agreement's coverage to the maleemployees. The Administrative Law Judge has further recommendedthat Respondent be ordered to reimburse its male employees for any initi-ation fees or dues paid pursuant to Respondent's enforcement of theunion-security clause. and to reinstate and pay backpay to employees dis-charged thereunder. We find that the Administrative Law Judge's pro-posed remedy effectuates the purposes of the Act by remedying Re-spondent's 8(a)(3) violation, and hereby adopt it: we also adopt the Ad-ministrative Law Judge's conclusion that the underlying issues, althoughsomewhat ambiguously alleged in the complaint, were fully litigated atthe hearing.Respondent further argues that the Administrative Law Judge, by hisfinding that the collective-bargaining agreement covers only Respond-ent's female employees, and by his recommended remedy, has improperlysanctioned a unit based on sex in violation of Hoard law and Title VII.Our affirmance of the Administrative Law Judge's finding is not to be251 NLRB No. 30Judge and to adopt his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,O.K. Machine & Tool Corp. and Gyrotronics, Inc.,Bronx, New York, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, as so modified:1. Substitute the following for paragraph l(h):"(h) Recognizing the Steelworkers as the bar-gaining representative of any of its male employeesfor the purposes of dealing with Respondent con-cerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions ofemployment, unless and until such labor organiza-tion shall have demonstrated its exclusive majorityrepresentative status pursuant to a Board-conduct-ed election among the employees in a unit foundappropriate."2. Insert the following as paragraph 2(f) and re-letter the subsequent paragraphs accordingly:"(f) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder."3. Substitute the attached notice for that of theAdministrative Law Judge.thus c strued , since our decision is simply a recognition of the situationas it nw exists as the result of Rspondent's and the Union's actions.Thus. although we find that the collective-bargaining agreement cannotnow be extended to cover Respondent's male employees, this is notmeant to suggest that w e would in the future certify a unit consisting ex-clusively of either Respondent's female or male employees.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT photograph or make lists ofour employees as they peacefully picket.QAX-He O.K. MACHINE & TOOL CORP.209WE WILL NOT threaten our striking employ-ees that they are going to be finished when thestrike is over in order to discourage them fromengaging in protected concerted and union ac-tivities.WE WILL NOT grant special bonuses as com-pensation to our employees who refrain fromlawful strike activity.WE WILL NOT harass and intimidate our em-ployees by following them and keeping tightercontrol on their movements because of theirhaving engaged in protected concerted andunion activities.WE WILI. NOT issue written warnings to ouremployees because they engaged in protectedconcerted and union activities.WE WILL NOT discourage protected concert-ed activities or activities on behalf of Local815, International Production, Service andSales Employees Union, by denying our em-ployees overtime work or in any other mannerdiscriminating against our employees in regardto hire or tenure of employment or any termor condition of employment.WE WILL NOT discharge or threaten to dis-miss our employees, thereby discriminating inregard to hire and tenure of employment, inorder to discourage membership in Local 815,International Production, Service and SalesEmployees Union, or to encourage member-ship in Local 14756, United Steelworkers ofAmerica, AFL-CIO, or any other labor orga-nization.WE WILL NOT recognize Local 14756,United Steelworkers of America, AFL-CIO,as the bargaining representative of any of ourmale employees for the purposes of dealingwith us concerning grievances, labor disputes,wages, rates of pay, hours of employment, orother conditions of employment, unless anduntil said labor organization shall have demon-strated its exclusive majority representativestatus pursuant to a Board-conducted electionamong the employees in a unit found appropri-ate.WE WILL NOT give effect to the collective-bargaining agreements effective as of May 25,1976, and May 25, 1978, between us and Local14756, United Steelworkers of America, AFL-CIO, or to any extension, renewal, modifica-tion, or supplement thereof, insofar as it ap-plies to our male employees; provided, howev-er, that nothing herein shall require us to varyor abandon any wages, hours, or other sub-stantive features of our relations with our maleemployees which we have established in theperformance of the contracts, or to prejudicethe assertion by our employees of any rightsthey may have thereunder.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights to self-organi-zation, to form, join, or assist Local 815, Inter-national Production, Service and Sales Em-ployees Union, or any other labor organiza-tion, to bargain collectively through repre-sentatives of their own choosing, and toengage in other concerted activities for thepurposes of collective bargaining or othermutual aid or protection, or to refrain fromany and all such activities.WE WILL offer Alberto Gonzalez, Hildo M.Melendez, Alton Fahie, Jose Allen, WilliamRobinson, and Luis Tirado immediate and fullreinstatement to their former positions or, ifthose jobs no longer exist, to substantiallyequivalent positions, without loss of seniorityor other rights or privileges, and make themwhole for any loss of earnings they may havesuffered as a result of our discrimination prac-ticed against them, with interest.WE WILL restore, to the extent we have notalready done so, the assignment of overtimework to Keith Zukaitis, Radames Garcia, JuanGarcia, Alberto Gonzalez, Jose Allen, andHildo M. Melendez, as the practice existedprior to October 5, 1978, and make them andEdwin Negron whole for any loss of overtimepay they may have suffered as the result ofour discriminatory reduction of overtime op-portunities, with interest.WE WILL pay I day's wages, with interest,from October 20, 1978, to each of our employ-ees who engaged in the October 1978 strikeagainst us, who did not receive the bonus paidon October 20, 1978, to our nonstriking em-ployees.WE WILL expunge from our records andfrom the employees' personnel files the writtenwarnings issued to Keith Zukaitis on Novem-ber 17, 1978, and Radames Garcia on October30, 1978, as a result of their protected concert-ed and union activities, and make whateverrecord changes are necessary to negate theeffect of the issuance of such warnings.WE WILL reimburse our male employees forany initiation fees, dues, or other moneys paidor checked off pursuant to the agreement ap-plied to our male employees, or to any exten-sion, renewal, modification, or supplementthereof, or to any agreement superseding it,plus interest.O.K. MACHINE & TOOL CORP. 209x, _ , .. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL withdraw and withhold all recog-nition from Local 14756, United Steelworkersof America, AFL-CIO, as the exclusive bar-gaining representative of our male employeesfor the purpose of dealing with it concerninggrievances, labor disputes, wages, rates of pay,hours of employment, or other conditions ofemployment, unless and until said labor organi-zation shall have demonstrated its exclusivemajority status pursuant to a Board-conductedelection in a unit found appropriate.O.K. MACHINE & TOOL CORP. ANDGYROTRONICS, INC.DECISIONSTATEMENT OF THE CASEBENJAMIN SCHLESINGER, Administrative Law Judge:Upon charges duly filed by Julio Garcia, Jose Allen,Keith Zukaitis, Luis Tirado, and Hildo M. Melendez,against O.K. Machine & Tool Corp. and Gyrotronics,Inc. (Respondents), the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 2, on December 28, 1978, issued and served onthe parties a consolidated complaint and notice of hear-ing, thereafter amended on February 21, 1979, and fur-ther amended at hearing, alleging that Respondent com-mitted various violations of the National Labor RelationsAct, as amended, by surveying employees' union activi-ties or giving the impression that their activities wereunder surveillance, giving rewards for not engaging inunion activities, issuing warning notices, withholdingovertime, and threatening and discharging employees.Respondent's answers denied the factual allegations ofthe complaint and amendments and denied that it com-mitted any unfair labor practices.A hearing was held before me on August 13 and Octo-ber 15-19, 1979, in New York, New York, and the par-ties thereafter submitted briefs in support of their respec-tive positions. I have considered the entire record of theproceedings before me, including my observation of thedemeanor of the witnesses, and the briefs filed by theGeneral Counsel and Respondent. Accordingly, I makethe following:FINDINGS OF FACTI. JURISDICTIONO.K. Machine & Tool Corp. and Gyrotronics, Inc.,are New York corporations which maintain their soleoffice and place of business in Bronx County, city andState of New York. Respondent is and has been engagedin the manufacture, assembly, and nonretail sale and dis-tribution of handtools used in electronics and telecommu-nications, and related products. Gyrotronics, Inc., is andhas been a wholly owned subsidiary of O.K. Machine &Tool Corp. and, together, O.K. Machine & Tool Corp.and Gyrotronics, Inc., have been affiliated business enter-prises with common officers, ownership, directors, man-agement, and supervision; have formulated and adminis-tered a common labor policy affecting employees of theiroperations; have performed services for each other; haveshared common premises and facilities and have inter-changed personnel; have jointly manufactured and mar-keted their products; and have held themselves out tothe public as a single integrated business enterprise. Ifind, as Respondent admits, that O.K. Machine & ToolCorp. and Gyrotronics, Inc., constitute a single integrat-ed business enterprise and a single employer within themeaning of the Act.Annually, Respondent, in the course and conduct of itsbusiness operations, sold and shipped from its New York,New York, facility goods and materials valued in excessof $50,000 directly to points outside the State of NewYork. Respondent admits, and I find, that it is and hasbeen at all times material herein an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II. THE ABOR ORGANIZATIONS INVOLVEDRespondent admits, and I find, that Local 815, Interna-tional Production, Service and Sales Employees Union(Local 815) and Local 14756, United Steelworkers ofAmerica, AFL-CIO (Steelworkers), are and have beenat all times material herein labor organizations within themeaning of Section 2(5) of the Act.In or about 1965, Steelworkers and Gyrotronics, Inc.,entered into a collective-bargaining agreement for thefirst time, and said agreement was renegotiated by themfrom time to time. Except as hereinafter explained, thelast agreement' between them was made on July 7, 1976,effective as of May 25, 1976, and was to expire by itsterms on May 24, 1979. In it, Gyrotronics, Inc., recog-nized Steelworkers as the sole and exclusive bargainingagent for:..its maintenance and production employees, ex-cluding supervisory employees, salesmen, office andclerical employees, designers, and all the employeeswith authority to hire, discharge, promote, disci-pline or otherwise effect changes in the status ofemployees, or effectively recommend such action.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary Statement and Findings of Protectedand Concerted and Union ActivitiesUntil October 5, 1978,1 and perhaps even later, thecollective-bargaining agreement, although covering aproduction and maintenance unit, was applied only tofemale employees, who were the only employees entitledto join the Union. When male applicants and, later, em-ployees Keith Zukaitis and Alberto Gonzalez asked theirinterviewer, Thomas Rivera, Respondent's manufactur-ing manager and an admitted supervisor, whether therewas a union contract in the plant, he replied that therewas a contract, which was only for the women, and aI All dates refer to the year 1978, unless otherwise stated. OX,. MACHINE & TOL CRI)P211union, which also was for the women.2They were alsotold not to worry, because they, as males, would receiveas much as the females, if not more.a The record isbarren of any proof that the males were notified byanyone that there was an agreement which covered themor that there was a union which represented them withan agreement requiring that they join a union.When the males became disgruntled with Respondent'streatment of them, they sought the aid of Local 815.which on October 4 made a demand upon Respondentfor recognition. The demand was rejected; and many ofthe male employees commenced a strike on October 5.For a day or perhaps only one-half hour, the strike wassupported by several female employees. I find that thestrike was concerted and protected, because it was insti-tuted and maintained for recognition and because the em-ployees who engaged in it were not at all aware that theunion agreement covered them, which I find, in alnyevent, it did not. L.R.B. v. Wacon Insulation Inc., 5th7F.2d 596 (4th Cir. 1977).On October 5, Local 815 filed a petition for represen-tation with Region 2, and the representation hearingcommenced on October 2(). A week before, on October13, Respondent filed unfair labor practice charges, alleg-ing that the employees were striking for recognition inthe face of a valid collective-bargaining agreement whichcovered their employment. The representation hearingnever resulted in a fornial decision, because Local 815apparently backed away from its contest with the Steel-workers as to whether there was a contract bar, and themale employees agreed to return to work. Respondent'sactions during and following the strike, alleged by theGeneral Counsel as retribution and discipline for themale employees' actions, are the subjects of this proceed-ing.B. Conduct During the Strike1. Photographing and listing of names of picketsOn the first day of the strike, and shortly after, DavidWeltman, Respondent's vice president, photographed thepickets. At the same time, Supervisor Rivera walkedaround the picket line, making a list of the names of thepickets. The General Counsel alleges that these actionsconstitute surveillance, tending to restrain the pickets inengaging in their protected concerted and union activi-ties.Respondent argues that its actions were justified be-cause the photographs were taken as proof in connectionwith its legal proceeding claiming a violation of SectionI do not credit Rivera's denials of these interviews. not only becausehe could not specifically remember them but also because he at firstl ad-mitted that Zukaitis may have asked whether there was a union. and thcnimmediately and specifically recalled that he did not talk with Zukaitisabout a union noted in Rivera's narration much hesitation, punctuatedby his clearing of his throat when asked about many of the specific viola-tions alleged herein, and the deliberation he exercised when testifying tohis close watch osler the employees who returned after the strike hadended3 The collectise-bargaining agreement required sage increases of 15cents per hour on May 24. 1977. and May 24. 1978. Employee Tiraldreceived a 60-cent increase on May 2. 1977. and, in addition to the Nlir24. 1978, icrease, received a "merit" Increase of 2(1 cents otn September25. 1978, after complaining that he was not paid enough8(b)(7)(A) and as proof of vandalism. I find that theschave no merit. There was no vandalism or mischief onthe first day of the strike: nor did Respondent contenm-plate the filing of an unfair labor practice charge underSection 8(b)(7)(A) as early as the first day of the strike.It was only later, as an afterthought and as part of themaneuvering to combat l.ocal 815's representation peti-tion, that Respondent conceived the notion that itsagreement with Steelworkers covered the strikers.4Ac-cordingly, I find no justification for Respondent's actionlsand find a violation of Section 8(a)(I) of the Act. Lram/lLeiurclics. Inc., 213 NLRB 17 (1974), enfd. 523 F.2d814 (th Cir. 175); oloniul/ lavn .Nuring Ionm. I..218 NI.R3 1I(X)7 (1975), moditfid 542 1'.2d 91 (7th Cir197h).2. The threat to RobinsonOn Friday. October h, employee William Robinsoni.who had worked the previous day. joined the strike. Hereturned to the premises later in the day and requestedRivera's permission to enter the plant and retrieve htsclothes. Rivera follow,.ed him to the locker room, statingthat the strikers did not have a leg to stand on and thatthey were going to be finished when the strike w'as over.I find that this threat, which was undenied and effectiveenough so that Robinson returned to work on the fol-lowing Monday, violated Section 8(a)(1) of the Act byits intended restraint upon employees' Section 7 rights toengage in self-organization and protected concerted ac-tivities.3. BonusesOn October 20. Weltman called a meeting of all non-strikers, thanked them for being loyal to Respondent.and announced that they each had a bonus coming tothem. Later that day, each employee then working wasgiven a check representing I day's pay. I find that to bea violation of Section 8(a)(l) of the Act, because it tendsto discourage employees from engaging in activities pro-tected by Section 7 of the Act. Aero-Motive Manufactur-ing Company, 195 NLRB 790 (1972), enfd. 475 F.2d 27(6th Cir. 1973).C. Conduct After the Strike1. Reassignment and surveillance of strikersThe General Counsel alleges that, when the strikeended on October 20 and the strikers returned to workon October 23, Zukaitis and Julio Garcia were reas-signed to work at locations closer to Rivera, so thatRivera could watch over their activities, in violation ofSection 8(a)(1) of the Act. There is no question that theirassignments were changed after the strike and that theirnew assignments required them to work closer to Rivera.Zukaitis was reassigned from another room to 10 feeta See c 111. l3.A /Fr'O.K. MACHINE & TOL COR 2!! 212I)ECISIONS OF NATIONAI. LABOR RELATIONS BOARDaway from Rivera, and Garcia from 15-20 feet to 2 3feet away. 5However, I find Respondent's explanation of the reas-signnnt s plausible and justified-that there was nowork for Zukaitis in the heat treating room, and no onedid Zukaitis' former work. When heat treating resumed 2or 3 weeks later, Zukaitis was assigned to his former job.Garcia, a machine operator, often worked at differentmachines i the plant. A new employee had been work-ing on the gun-boring machine, which Garcia workedbefore the strike, and was progressing to a fully trainedoperator of that machine; and Garcia's assignment to an-other machine after the strike required the skills whichhe possessed. I conclude that Respondent did not reas-sign these two employees solely or partly so that Riveracotuld keep a watchful eye on them during the workday.I also conclude, however, that Rivera followed certainof the strikers around the premises and kept tighter con-trols on their whereabouts. In this regard, I credit Zukai-tis' and Garcia's testimony that they were watched atwork, when they left their work stations, and even whenthey went to the bathroom. Rivera denied any such con-duct, but his testimony was not credible. While denyingthat he followed employees after the strike, he admittedthat he followed Garcia to the heat treating room whereGarcia was washing glasses in special equipment. Garciaaccused Rivera of following him, to which Rivera re-plied that, as a supervisor, he had a right to do so. Fur-ther, Rivera testified that, because the situation was ex-plosive after the strike had ended, he ignored certain em-ployee conduct, such as "goofing off" or going to thebathroom, in order not to increase the tension. Yet, hefollowed Garcia and Zukaitis to the bathroom, eitherphysically, or by watching and timing them, watchedGarcia when he talked with other employees, and askedZukaitis (who was leaving his work station) where hewas going-conduct which was antithetical to Rivera'sprofessed desire not to create further problems. I findadequate proof of a violation of Section 8(a)(1) of theAct. ;2. Denial of overtimeThe General Counsel complains that the strikers weredeprived of overtime upon their return to work. JulioGarcia testified that he was never offered overtime; andZukaitis' and Allen's testimony indicates they were eachoffered overtime only once, on December 5 and Novem-ber 8, respectively, which they declined. Respondent'sovertime records reflect that, during the 5 full weeksbefore the week of the strike, substantial overtime hourswere worked by Zukaitis (13-1/2), Radames Garcia (12-1/2), Julio Garcia (19-1/2), Alberto Gonzalez (32), JoseAllen (26-3/4), Hildo M. Melendez (33), and Edwin' I rado tstified hal (Garcia was reasigled to a positionll of 20-25 feetfroil Risera (iarcia. Allen. anld Zukaitis located Garcia mriuch closer toRikera I credit them` In so finlding I do 11n rely upoll Rivera's timing of Alhberto (ionzalezat Ils ork at;tion hllere " as ai proper business motivation hIr Rivera toascel;lain whelhlr (ti/ale/ or his Iachine as the cause of decreasedproductiol l'that it was not rlotii, ted h a desire io inhibit (ionalez'allo1111 or conce( rted altitlVitis is dellllmtiratcd by Ihe fact that Risera hadoriginall reqlllesed I.ulls irad;l, .a supporter of Local 15, to time (ilon-zalz ()nIy vhell irado efused to do so did Rivera assume the taskNegron (21-3/4).7 During the first 5 weeks after thestrike ended, the same employees did not work any over-time, except for Melendez (4-3/4) and Negron (4-3/4).Clearly, there was no lack of overtime work; the total ofovertime hours worked of 1,083 hours during the 5weeks prior to the strike increased to 1,223-1/2 hoursduring the 5 weeks after the strike.Respondent does not offer any explanation why thestrikers constituted a rather unique group of employeeswho received no overtime." Rather, it relied solely uponits practice to offer overtime for work on a particularmachine to the employee who worked on that machineduring the day, and when there was no such work, tooffer other jobs by seniority. However, overtime workon Allen's and Garcia's machines was not offered tothem, but was worked by nonstrikers. Negron workedthree-fourths of an hour during the week ending on Oc-tober 28 and 4 hours the next week, whereas fellow ship-ping employee Scott worked 19 and 16 hours of over-time, respectively, those 2 weeks, and 16 and 13 hoursthe next 2 weeks, when Negron did not work.There is sufficient evidence of the exclusion of strikersfor overtime work to support a finding of a violation ofSection 8(a)(3) and (1) of the Act, because they engagedin protected concerted and union activities.9MohicanMills. Inc., 238 NLRB 1242 (1978).3. The discharge of employees for failure to payunion duesOn November 27, Respondent discharged employeesAlberto Gonzalez, Hildo M. Melendez, Alton Fahie,Jose Allen, and William Robinson because they failed topay dues and initiation fees to the Steelworkers. Elevendays earlier Luis Tirado also lost his job when he madeknown his intent not to pay his dues and, given theoption of remaining employed for only 7 more days,chose to leave immediately. These discharges were insti-tuted by letter, dated November 13, from SteelworkersStaff Representative Rosario to Respondent advising that20 male employees "have refused to execute the check-off authorization cards that were given to them" and that"this is in direct violation" of the collective-bargainingthe General Coutsel claims for the first time in his brief that J Cruzanid M Castillo were also deprived of tovertime. but neither was named itthe complaint or in the General Counsel's bill of particulars. Because thebill of particulars serves as a precise aid specific notice of what the Gell-eral Counsel is complaining about, it is inappropriate to permit the expan-sionll of the conmplaint at this stage of this proceedings Of the nonstrikers who worked little or no overtime after the strike,six never worked overtime ad five worked from 2 to 7 hours before thestrike ad onile wlrked 5 hours only after the strike' lln support of this allegation. the General Counsel also relies upon analleged statemenlt on October 20 by employee Lillian Melendez. Rivera'sassistant, in Rivera's presence, made in answer tol Garcia's statement thatthe employees were going to return to work on October 23. that thestrikers might return, but they were nt going to he given any moreovertime. Only empltoyee Alberto Gonzalez testified to this incident.which Rivera denied Garcia. whose statement allegedly prompted Me-lecdez' reply, and who, according to Gonzalez, was standing only 2 3feet aa? frloml Mlclndez. was never questotied regarding the threat: andfroin Iis silence. I infer that he would 1otl have corrhoborated G(illalez'testimonlly Further. because Mclendez did not initiate the assignment ofosertirne. I find it inlprobable thalt she would have made such a threat Icoinclude that the General Counlsel has not proved. by a preponderanceof tie esidence. that such a statement was made O.K. MACHINE & TOOL CORP.' ltagreement, and demanding that Respondent "take imme-diate steps to correct this situation." By letter dated No-vember 16, Respondent advised those 20 employees thatthey must pay their dues either directly to the Union orby checkoff authorization, or face termination. Many em-ployees complied; however, by letter dated November27, the named employees (except Tirado) were dis-charged. There is no question that they and Tirado didnot comply with the agreement's union-security provi-sion.There is also no dispute that Steelworkers had neverbefore formally requested that its union-security clausebe applied to male employees and that no male employ-ees were members of the Steelworkers prior to the strike.Nor is there any dispute that male employees were notdiscriminated against under the terms of the collective-bargaining agreement, that is, that they were given lesserterms, conditions, and benefits than those set forth in theagreement.However, there is a critical issue whether males wereintended to be included within the recognized and facial-ly appropriate unit set forth in the agreement. Respond-ent wrote in its brief that: "The anticipated and usualproduct of collective bargaining is a written agreementbetween an employer and its employees' union. In part,this written reduction of the parties' understandings setsforth a discernible dynamic relationship between the bar-gaining parties." The issue is whether, from the perspec-tive of both bargaining parties, the dynamism was meantto affect male employees equally with females.From the Steelworkers' perspective, it was not so in-tended. Only after the strike did it attempt to apply theunion-security provision to male employees; yet, as earlyas 1970, Tirado was employed as an assembler, at whichtime there were also employed a male porter and twomale toolmakers. In about 1974, three males were em-ployed in Respondent's shipping department, and anothermale assembler was hired.'0By 1977, there were threemales in the assembly department, three to four in themachine department, two in the shipping department,and one to three inspectors. But Rosario testified at firstthat there were no male employees until 1978, laterchanging his testimony to concede that, about 1973,there were male employees in the production and main-tenance unit, as well as male tool-and-die makers.Although both Rosario and Rivera conceded that theyknew that there were no male employees who weremembers of the Steelworkers, Weltman originally deniedsimilar knowledge, yet admitted in his prehearing investi-gatory affidavit that, to his knowledge, no male hadjoined the Steelworkers. Other than bearing upon Welt-man's motives for misstating his knowledge, it is not par-ticularly important that he knew or did not know. Forthe purpose of the Steelworkers' position, as a party tothe agreement, it is important to discern why Rosariotook no action to insure compliance with his bargain. Hestated that, when he first ascertained that there were'o These findings are based primarily on the credited testimony ofTirado. Supervisor Rivera conceded that, in 1975, there were two tothree male employees in the production and maintenance unit. not includ-ing tool and die makers Weltman's testimony that there were male pro-duction employees only since the end of 1977 or early 1978 is inaccuratemale employees in 1978-testimony I have already dis-credited-he attempted to obtain voluntary complianceby the males, without calling upon Respondent for help.Thus, said Rosario, he personally spoke with the malesto convince them to pay dues or sign checkoffs; but thatthe males rejected his overtures because they desired tobe "free riders," taking advantage of the Steelworkerscontract without paying for its services. However, henever asked Zukaitis, whom he stated he met in early1978; and Gonzalez also denied that he was asked by Ro-sario. Rivera was similarly unaware that Rosario madeany attempt to sign up the males. In light of Rosario'sadmission that he knew of male employees since at least1973, I do not credit his testimony of belated efforts in1978 to persuade them to become members of the Steel-workers. ItNor am I persuaded that, in July 1978, Rosario ap-proached Kober, another of Respondent's officers, foraid in persuading the males to join the Union. Accordingto Weltman, with whom Kober supposedly consulted,Respondent's position was firm in refusing to assist theSteelworkers in its internal problems and that position,testified Rosario, was relayed to Rosario. I can well ap-preciate Respondent's reluctance to inject itself at thatpoint, preferring to wait for the Union's efforts to en-force the contractual obligation of its union-security pro-vision. However, what is alleged to have happened inJuly is quite contrary to the later events of November,when the Union requested that Respondent take immedi-ate steps to cure the failure of the male employees tosign checkoff authorizations. Respondent immediatelycomplied, voluntarily converting what was an illegaldemand by the Steelworkers, International Union of Elec-trical, Radio and Machine W'orkers, Local 601, AFL-CIO(Westinghouse Electric Corporation), 180 NLRB 1062(1970), into a valid demand for compliance with the con-tract. Although the complaint lacks any allegation of aviolation of Section 8(a)(2) of the Act, the actions of Re-spondent clearly indicate its willingness to do the Steel-workers' bidding and create substantial doubts that theconversation between Kober, who did not testify, andRosario ever took place. I find that it did not.Rather, I find that Rosario was convinced that theagreement did not cover the males. There is some con-tractual basis for this finding.2Although Respondenttakes the firm position that all males were included in theproduction and maintenance unit, Rivera's testimonyL In light of the strike later in the ear. Rosarlo's testminen mnakeslittle sense The male enmployees did not wish to remain "free riders' Iotake adalanlage of the Stecliorkers conltract Rather, he ih1iitlgil ieterms negotialed b the Stcelsorkers Imeaning the females) did nol sati-fy the needs of the males. he! swanted a new labor orgalnl7tn, orwhich they sould presnrm;lbl pas dues. so that they s ulid hbe f.llrls represented, which they thought , ais lacking in the hen prscnt sitilillol12 There isar so an historical hasis foir the disislln f co, cragc \ hl(iyrotronics. Inc. as first org.anized bh Steelworkers. it sas inrls for ilsCoiinner Street premises. , hich 'sas engaged in the a,,ssemhbl f Respmident's product, work performed almost exclasi'el hN sA, omren i sroinic. Inc. also corlducled operaiolln at ilo other Icat;lllins, sshc rI ,I-chines scre operated and miallltained h male emnploees. ilot repi esliedh the Sleel\ orkers X5len the lter .o prenises closed.i Ihe i clhtw .sere ritoed and the nlee rploce. src a.pparent}5 (tirlIerrdtl (', 1i-ners Street ii ahmillt I7OK. MACHINE & TOOL CORP 213 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDraises a question of what crafts were intended to be in-cluded in that unit. To him, Tirado, who described him-self as an assembler, was a setup man, and setup employ-ees (all of whom are males) were not production andmaintenance employees, but were as close as one can getto tool and die makers, which all parties concede are notpart of the unit, although they are not specifically ex-cluded from the unit.Rosario testified that production and maintenance em-ployees covered by the contract were assemblers, setupmen, helpers, machine operators, and shipping and re-ceiving employees. In the investigatory affidavit givenby him to the Region prior to the hearing, however, Ro-sario averred that the contract covered all assemblersand that, in 1973, Respondent refused to recognize theSteelworkers for setup employees, machinists, and otheremployees besides assemblers. Further, he stated:About five (5) years ago, we had a brief strike overbenefits and recognition for the Steel Workers asrepresentative of the men. Only the women struckand we went back without ever resolving thematter.The "men" he referred to included not only tool anddie makers but also production and maintenance, includ-ing shipping, employees. Finally, Rosario also stated inhis affidavit that Respondent refused to apply the con-tract to all of its production and maintenance employees.Rosario's statement, which I find more truthful thanhis oral testimony, Alvin J. Barr and Co. Inc., 236 NLRB242 (1978),': is sufficient to show Respondent's knowl-edge that its agreement with Steelworkers did not coverthe male employees. Further, I find such knowledgefrom its response to Local 815 and the strike on October5. It was silent about any contract when Local 815 madeits demand for representation, merely referring thatunion to the procedures under the Act. Then, on Octo-ber 6, Weltman advised a meeting of the employees whohad reported to work that they were free to select theunion they wanted, and to decide the union question asthey saw fit, calmly and without pressure or intimidation.Although he then distributed and discussed the benefitsof a premature extension agreement allegedly bargainedby the Steelworkers during early 1978 and ratified by theSteelworkers' female members, at no time did he makeclear that the agreement covered males and that maleshad no rights to gain recognition for a different union.Curiously, the extension agreement revises the defini-tion of the unit, omitting the inclusion of "maintenance"employees from the production and maintenance unitand specifically excluding from the unit "toolmakers."Perhaps that description is a little closer to the actualpractice of the parties, and may explain the failure of theSteelworkers to apply its union-security provision to theporter. In any event, it is clear that Respondent deemedsetup employees to be akin to tool and die makers, andnot covered by its collective-bargaining agreement. Ifind that the discharge of Tirado and Robinson, bothsetup employees, was wholly unwarranted because theywere not considered to be within the appropriate unit: [nforcement denied on other grounds 598 F.2d 1267 (2d Cir 1979)and under no circumstances could the union-securityprovision be applied to them. Their termination was aneffort to encourage their membership in Steelworkersand was wholly outside the proviso to Section 8(a)(3) ofthe Act.Further, I conclude from all the credited evidence4that male employees were not considered production andmaintenance employees within the meaning of the agree-ment's recognition provision. The application to them ofthe union-security provision was patently in violation ofSection 8(a)(3) and (1) of the Act, in order to rid Re-spondent of discordant employees and the threat of orga-nization by Local 815 or another labor organization. 154. The discharge of Edwin NegronThe General Counsel contends that employee EdwinNegron was discharged by the Employer on November20, not because of his unexcused absences from work, asRespondent argues, but because of his activities on behalfof Local 815 and his concerted protected activities. Insupport, the General Counsel relies exclusively'6on Re-spondent's earlier August 4 commendation of Negron asa capable employee and on a review of the Respondent'srecords of absences, showing other employees who werenot disciplined despite their equal or more serious inci-dents of absenteeism, thus proving disparate treatment.To prove disparate treatment, it must be demonstratedthat conduct of employees in like situations was treateddissimilarly. Here, there is no proof of any similarity ofviolations which might support the inference thatNegron was selected for discipline, whereas others werenot. The General Counsel relies only upon a summary ofabsences of employees before the strike, arguing that be-cause many employees had the same number of or moreabsences than Negron, and they were not discharged, itfollows that Negron was treated differently, and the dif-ferent treatment was solely the result of Negron's partici-pation in the strike.The difficulty with that argument is that the chartdoes not differentiate between excused and unexcusedabsences; and Negron was dismissed because of a seriesof unexcused absences. 7 First, he was absent withoutjustification on October 23 and 26, for which he waswarned in writing. Then, on Friday, November 17, heannounced late in the day that he was leaving early for adoctor's appointment, contrary to Respondent's policythat employees were to give ample notice of early depar-tures so that it could plan its workload for that day. Be-14 As noted, I have generally credited Rosario's affidavit rather thanhis oral testimony, which contained numerous contradictions and incon-sistencies. It as obvious that Rosario wsas attempting to tailor his ver-sion of the facts to protect Respondent's actions and the Steelorkers'claim to a broader jurisdictions Responldent argues that this finding represents a vast variance withthe the theory of the complaitl herein. The complaint. even if not preciselyon point and if somewhat ambiguous, may fairly be read to give Re-spotidel notice of the essence of the allegation; and the record devel-oped herein demonstrates that all facts and theories were fully litigatedby Respondent"' Negron did not testifrA Employee Gonzalez testified that, if all employee gave an excuse forhis absence, it would niormally be accepted; and that an employee wasasked about an absence only when he did not notify Respondent about it. O.K. MACHINE & TOOL CORP.215cause of the backlog in Negron's work area, his earlyleaving could not be approved. However, an accommo-dation was agreed upon, on the conditions that Negronwork on Saturday, November 18, and that he bring towork on Monday a note from his doctor. Despite Ne-gron's agreement, he did not work on Saturday and ap-parently came to Respondent's plant on Monday butstated that he was not working. As a result, he was ter-minated that Monday. When Negron reported to workon Tuesday, but without any medical excuse, his termi-nation was reaffirmed.I conclude that Negron was terminated for cause, thathe was not treated disparately, and that Respondent didnot violate Section 8(a)(3) and (1) of the Act.5. Warnings to employeesOn November 17, Zukaitis, apparently having thememorandum of the extension agreement in hand, askedSteelworkers Shop Steward McCray when the currentagreement expired, stating that there was some confusionamong the employees. McCray refused to answer be-cause she was eating. Zukaitis then said that the employ-ees were being misled when they were told about thenew contract'8and returned to McCray after lunch toask for it again. She refused to give him a copy, and averbal altercation ensued, with some yelling, and foulcursing by McCray, and some disruption of work. Not-withstanding that both McCray and Zukaitis participatedin the argument, only Zukaitis was given a warningwhich, contrary to Respondent's policy, was not a firstor second warning, but an "only" warning, with the nextincident subjecting Zukaitis to "immediate dismissal."Respondent offered no explanation for its one-sidedtreatment, its failure to investigate the dispute, and itswarning directed solely at Zukaitis and not McCray,whom employees often heard shouting and cursing. Iinfer that Zukaitis, recently returned from the strike, wasripe for discipline; while McCray, who worked duringthe strike and was the Steelworkers shop steward, wasimmune from discipline. Zukaitis was treated disparatelyfrom McCray, as a result of his activities in the strike,and in violation of Section 8(a)(1) of the Act.The General Counsel also contends in his brief, inmost general terms, that, immediately after the strikeended, Respondent issued a spate of warnings, withoutany appreciable increase in lateness and absence patterns,thus showing a pattern of discipline to punish the strikersof their concerted and union activities, rather than for le-gitimate purposes. The complaint does not allege nearlyso broad an allegation, but rests on specific warnings toRadames Garcia on October 27 and 30, Edwin Negronon October 27, Alton Fahie on November 2 and 8, andZaida Christian on November 2.'9 The General Coun-sel's brief makes no argument specifically addressed tothese warning notices (other than Negron, which I havedetermined, supra, did not violate the Act), yet there is'8 Gonzalez understood that, by agreeing on October 20 to return towork, the Steelworkers contract was to expire in 1979 and that the males,after waiting for 3 months, would then be able to have Local 815 repre-sent them. Obviously, an extension of the agreement to 1981 would havebeen of substantial interest to the male employees.19 None of these employees testifiedno allegation that the claims have been abandoned.Indeed, in a proposed order submitted with the brief, theGeneral Counsel directs specific relief to cure these al-leged violations; and so, with little guidance, they mustbe disposed of.The warnings to Fahie concerned his refusal to followinstructions of a supervisor and his alleged encourage-ment of another employee to refuse to follow a supervi-sor's instruction. Before the strike, another employee(Pell) received a warning for ignoring a supervisor'sinstructions. I find nothing in the record to prove thatthe warnings to Fahie were disparate, unfounded, unwar-ranted, or resulted from Fahie's participation in concert-ed and protected and union activities.Radames Garcia's first warning was for lateness andfailure to call in; the second was for excessive lateness.There is a patent difference between the two warnings-one is levied because the employee has not notified Re-spondent of lateness ahead of time, so that Respondentcould plan its workday; the other demonstrates merely apattern of lateness, even with prior notification, whichindicates that the employee is, in general, unreliable.There is no proof that any other employee had notcalled in ahead of time to notify Respondent of his late-ness and was not issued a warning. As a consequence,the first warning is not disparate, and proof is whollylacking that it was prompted by Garcia's participation inthe strike. The second warning is a different matter. Al-though there were warnings of two employees earlier in1978 solely for lateness, there is sufficient question raisedby the events herein why Garcia was selected for thiswarning after the strike. In particular, Garcia was latethree times during the 2 weeks ending November 4.There were other employees, all nonstrikers, who werelate more times during the same period who were notwarned: Caraballo (6, and 3 absences), Grady (5), L. Me-lendez (4), M. Morales (4), R. Ramirez (4), C. Rivera (4),and Santiago (4). The General Counsel presented suffi-cient proof to shift the burden of an explanation (or, atleast, a burden of persuasion) to Respondent, which hasremained silent. I find this warning to be disparate, pre-textual, and caused solely as a result of Garcia's partici-pation in the strike.Christian was warned because she was late 10 times inthe prior 30 days and was absent 4 times. Her record oflateness and absenteeism was certainly not the epitome ofadmirable employee conduct. For the weeks ending Sep-tember I to November 4, 2 days after the date of thewarning, she was late on 34 days and absent on 7-1/2days, yet she had never been warned at an earlier date.Her tardiness bested all other employees, although someran not too distant seconds: I. Santiago (27, and 7 ab-sences), L. Melendez (24), A. Hanzah (21), C. Rivera(20), and C. Williams (18). Only Williams was warned byRespondent, on the same day as was Christian, for herlatenesses and absences (4 in the prior week).It is difficult to discern a rhyme or reason in Respond-ent's policy, but that does not necessarily support theGeneral Counsel's theory. There must be some proof,even if circumstantial or inferential, that action wastaken against Christian in violation of the Act. The Gen-O.K. MACHINE & TOOL CORP. 215 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDeral Counsel relies upon the fact that Christian was oneof the very few females who joined in the strike, albeitvery briefly. That is correct. It is also correct that sheimmediately returned to work, continued throughout thestrike, and was awarded with a bonus together with allof the other nonstrikers. Despite the fact that there aresuspicions of a violation of the Act, the General Counselhas not proved its allegation by a preponderance of theevidence.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON INTERSTATE COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAWI. Gyrotronics, Inc., and O.K Machine & Tool Corp.constitute a single integrated business enterprise and asingle employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.2. Local 815, International Production, Service andSales Employees Union and Local 14756, United Steel-workers of America, AFL-CIO, are labor organizationswithin the meaning of Section 2(5) of the Act.3. By photographing and making lists of employees asthey peacefully picket; by threatening striking employeesthat they are going to be finished when the strike is over;by granting special bonuses in compensation to employ-ees who refrain from lawful picketing; by harassing andintimidating employees by following them and keepingtighter controls on their movements; and by issuingwarning notices to employees because they engaged inprotected concerted and union activities, Respondent hasengaged in unfair labor practices in violation of Section8(a)(1) of the Act.4. By denying overtime work to employees becausethey engaged in protected concerted and union activitiesand by discharging employees in order to discouragetheir membership in Local 815 and encourage their mem-bership in Steelworkers, Respondent has engaged inunfair labor practices in violation of Section 8(a)(3) and(1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Respondent has not otherwise violated the Act,except as specifically found herein.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act, I shall order it to cease and desist there-from in the future.Having found that Alberto Gonzalez, Hildo M. Melen-dez, Alton Fahie, Jose Allen, William Robinson, andLuis Tirado were discharged in violation of Section8(a)(3) and (I) of the Act, I shall order that they be of-fered immediate and full reinstatement to their formerpositions or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityor other rights and privileges previously enjoyed, andthat they be made whole for any loss of earnings orother benefits they may have suffered as a result of thediscrimination practiced against them. Backpay shall becomputed in the manner provided in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest computedin accordance with the formula set forth in Florida SteelCorporation, 231 NLRB 651 (1977).20Having found that the payment of the bonus of I day'spay violated Section 8(a)(l) of the Act, I shall order Re-spondent to pay all striking employees who were em-ployed at the conclusion of the strike and who did notreceive the bonus, the amount of I day's pay, with inter-est as set forth, supra.Having found that Respondent withheld overtimework from Keith Zukaitis, Radames Garcia, Juan Garcia,Alberto Gonzalez, Jose Allen, Hildo M. Melendez, andEdwin Negron upon their return to work, I shall orderthat Respondent, to the extent it has not already done so,immediately restore them to the assignment of overtimework as the practice existed prior to October 5, 1978,and make them whole for any loss of earnings and com-pensation, with interest as set forth, supra, they may havesuffered as the result of the discrimination again them bydiscriminatorily denying the overtime.Although there is no allegation of a violation of Sec-tion 8(a)(2) of the Act,2' Respondent overtly extendedthe coverage of its contract, forced male employees intopaying dues to the Steelworkers, and discharged thosewho refused to pay their dues and initiation fees. Inorder to fully effectuate the purposes of the Act, I find itobvious that the existing agreement between Respondentand Steelworkers was not intended to apply to male em-ployees and may not in the future apply to male employ-ees. In so ordering, I recognize that the remedy leavesan existing agreement applicable only to women, a dis-criminatory sexual division that the Board would nevertolerate under Section 9 of the Act. Cuneo Eastern Press,Inc. of Pennsylvania, 106 NLRB 343 (1953); United StatesBaking Company, Inc., 165 NLRB 951 (1967); Land TitleGuarantee and Trust Co., 194 NLRB 148 (1971). Howev-er anomalous as that may be, no allegation of the com-plaint attacks the Steelworkers contract directly; andrelief requiring Respondent to withhold recognition ofthe Steelworkers and to cease giving effect to the agree-ments for all purposes, would, in these circumstances, beinappropriate. This is not to say that the relief grantedplaces an affirmative duty upon Respondent to recognizeand continue dealing with the Steelworkers as the agentfor such a patently inappropriate unit. Further, notwith-standing the absence of an 8(a)(2) allegation, the reliefwhich I recommend would be lacking if I were to omit20 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).The General Counsel's motion to increase interest to 9 percent perannum is hereby denied. Michael N. Schaefer. an Individual Proprietor, 246NLRB No. 29 (1979).2' The unfair labor practice charges filed in Cases 2-CA-16088 and 2-CA-16093 alleged an 8(a)(2) violation, but the complaint is silent. How-ever, Steelworkers is named in the caption as a Party in Interest. O.K. MACHINE & TOOL CORP.217the customary remedial practice of ordering reimburse-ment by Respondent to the employees involved for duesand fees unlawfully exacted from them, with interest asset forth, supra, as modified in Seafarers InternationalUnion of North America, Great Lakes District, AFL-CIO,138 NLRB 1142 (1962).Finally, the General Counsel seeks a broad order re-quiring Respondent to cease and desist from violating theAct in any other manner. The violations found herein,although serious, are not egregious within the meaningof Hickmott Foods, Inc., 242 NLRB 1357 (1979). GoldKist, Inc., 245 NLRB No. 142 (1979); Skrl Die Casting,Inc., 245 NLRB No. 134 (1979). A narrow order is there-fore appropriate.Upon the foregoing findings of fact, conclusions oflaw and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER22The Respondent, O.K. Machine & Tool Corp. andGyrotronics, Inc., Bronx, New York, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Photographing or making lists of employees as theypeacefully picket.(b) Threatening striking employees that they are goingto be finished when the strike is over, in order to dis-courage them from engaging in protected concerted andunion activities.(c) Granting special bonuses in compensation to em-ployees who refrain from lawful strike activity.(d) Harassing and intimidating employees by followingthem and keeping tighter control on their movements,because of their having engaged in protected concertedand union activities.(e) Issuing written warnings to employees becausethey engaged in protected concerted and union activities.(f) Discouraging protected concerted activities or ac-tivities on behalf of Local 815, International Production,Service and Sales Employees Union, by denying employ-ees overtime work or in any other manner discriminatingagainst employees in regard to hire or tenure of employ-ment or any term or condition of employment.(g) Discharging or threatening to dismiss employees,thereby discriminating in regard to hire and tenure ofemployment in order to discourage membership in Local815, International Production, Service and Sales Em-ployees Union, or encourage membership in Local14756, United Steelworkers of America, AFL-CIO, orany other labor organization.(h) Recognizing the Steelworkers as the bargainingrepresentative of any of its male employees for the pur-poses of dealing with Respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, unless and until saidlabor organization shall have demonstrated its exclusive22 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposesmajority representative status pursuant to a Board-con-ducted election among the said male employees in a unitfound appropriate.(i) Giving effect to the collective-bargaining agree-ments effective as of May 25, 1976, and May 25, 1978,between Respondent and Steelworkers or to any exten-sion, renewal, modification, or supplement thereof inso-far as it applies to its male employees; provided, howev-er, that nothing herein shall require Respondent to varyor abandon any wages, hours, or other substantive fea-tures of its relations with its male employees which Re-spondent has established in the performance of the con-tracts, or to prejudice the assertion by employees of anyrights they may have thereunder.(j) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Alberto Gonzalez, Hildo M. Melendez, AltonFahie, Jose Allen, William Robinson, and Luis Tiradoimmediate reinstatement to their former positions or, ifthose jobs no longer exist, to substantially equivalent po-sitions, without loss of seniority or other rights or privi-leges, and make them whole for any loss of earnings theymay have suffered as a result of the discrimination prac-ticed against them, in the manner set forth in the remedysection of this Decision.(b) Restore, to the extent it has not already done so,the assignment of overtime work to Keith Zukaitis, Ra-dames Garcia, Juan Garcia, Alberto Gonzalez, JoseAllen, and Hildo M. Melendez, as the practice existedprior to October 5, 1978, and make them and EdwinNegron whole in the manner set forth in the remedy sec-tion of this Decision, for any loss of overtime pay theymay have suffered as the result of Respondent's discrimi-natory reduction of overtime opportunities.(c) Pay 1 day's wages, with interest, from October 20,1978, to each of the employees who engaged in the Oc-tober 1978 strike against Respondent, who did not re-ceive the bonus paid on October 20, 1978, to its nonstrik-ing employees.(d) Expunge from its records and from the employees'personnel files the written warnings issued to Keith Zu-kaitis on November 17, 1978, and Radames Garcia onOctober 30, 1978, as a result of their protected concertedand union activities and make whatever record changesare necessary to negate the ffect of the issuance of suchwarnings.(e) Reimburse its male employees for any initiationfees, dues, or other moneys paid or checked off pursuantto the agreement applied to its male employees or to anyextension, renewal, modification, or supplement thereof,or to any agreement superseding it, plus interest as setforth in the remedy section of this Decision.(f) Withdraw and withhold all recognition from Steel-workers as the exclusive bargaining representative of itsmale employees for the purpose of dealing with it con-cerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employmentunless and until said labor organization shall have dem-O.K. MACHINE & TOOL CORP. 217 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDonstrated its exclusive majority status pursuant to aBoard-conducted election in a unit found appropriate.(g) Post at its Bronx, New York, place of businesscopies of the attached notice marked "Appendix."23Copies of said notice, in both English and Spanish, onforms provided by the Regional Director for Region 2,after being duly signed by Respondent's authorized rep-resentative, shall be posted by Respondent immediately:' In the event that this Order is enforced by a Judgment ol a lUnilcdStates Court of Appeals, the words in the notice reading "lP'osied hyOrder of the National Labor Relations Board" shall read "Posted Pursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(h) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges unfair labor prac-tices not found herein.